                                                                                                                         Case 4:17-cv-01675-JST Document 124 Filed 03/28/19 Page 1 of 3


                                                                                                         1   TUCKER ELLIS LLP
                                                                                                             Ronie M. Schmelz - SBN 130798
                                                                                                         2   ronie.schmelz@tuckerellis.com
                                                                                                             Amanda Villalobos - SBN 262176
                                                                                                         3   amanda.villalobos@tuckerellis.com
                                                                                                             515 South Flower Street
                                                                                                         4   Forty-Second Floor
                                                                                                             Los Angeles, CA 90071
                                                                                                         5   Telephone:       213.430.3400
                                                                                                             Facsimile:       213.430.3409
                                                                                                         6
                                                                                                             Attorneys for Defendant ALIPH BRANDS, LLC
                                                                                                         7

                                                                                                         8                                    UNITED STATES DISTRICT COURT

                                                                                                         9                                 NORTHERN DISTRICT OF CALIFORNIA
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10

                                                                                                        11   ANDREW GASSER NORIKO IKEDA, and            ) Case No. 3:17-cv-01675-JSC
                                                                                                             MELINDA KELLY, on behalf of themselves and )
                                                                                                        12   all others similarly situated,             ) DEFENDANT ALIPH BRANDS, LLC’S
                                                                                                                                                        ) DISCLOSURE OF NON-PARTY
                                                                                                        13                            Plaintiff,        ) INTERESTED ENTITIES OR PERSONS
TUCKER ELLIS LLP




                                                                                                                                                        ) PURSUANT TO LOCAL RULE 3-15
                                                                                                        14           v.                                 )
                                                                                                                                                        )
                                                                                                        15   ALIPH BRANDS, LLC,                         )
                                                                                                                                                        )
                                                                                                        16                            Defendant.        )
                                                                                                        17

                                                                                                        18             Pursuant to Federal Rule of Civil Procedure 7.1(a) and Local Civil Rule 3-15 of the Northern
                                                                                                        19   District of California, the undersigned, counsel of record for Aliph Brands, LLC certifies that the
                                                                                                        20   following listed party may have a pecuniary interest in the outcome of this case. These representations
                                                                                                        21   are made to enable the Court to evaluate possible disqualification or recusal:
                                                                                                        22                    Aliph Brands, LLC
                                                                                                        23             In addition, Aliph Brands, LLC states as follows: Pursuant to Civil L.R. 3-15, the undersigned
                                                                                                        24   certifies that as of this date, other than the named parties, there is no such interest to report.
                                                                                                        25

                                                                                                        26   ///
                                                                                                        27   ///
                                                                                                        28   ///


                                                                                                                   DEFENDANT ALIPH BRANDS, LLC’S DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS
                                                                                                             1427117.1
                                                                                                                         Case 4:17-cv-01675-JST Document 124 Filed 03/28/19 Page 2 of 3


                                                                                                         1
                                                                                                             DATED: March 28, 2019                        Respectfully submitted,
                                                                                                         2
                                                                                                                                                          TUCKER ELLIS LLP
                                                                                                         3

                                                                                                         4
                                                                                                                                                          By: /s/ Ronie M. Schmelz _________________
                                                                                                         5                                                    Ronie M. Schmelz (State Bar No. 130798)
                                                                                                                                                              Amanda Villalobos (State Bar No. 262176)
                                                                                                         6                                                    TUCKER ELLIS LLP
                                                                                                         7                                                    515 South Flower Street, 42nd Floor
                                                                                                                                                              Los Angeles, California 90071
                                                                                                         8                                                    Tel: 213-430-3400
                                                                                                                                                              Fax: 213-430-3409
                                                                                                         9                                                    E-mail: ronie.schmelz@tuckerellis.com
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                                                                                        amanda.villalobos@tuckerellis.com
                                                                                                        10                                                    Attorneys for Defendant ALIPH BRANDS, LLC
                                                                                                        11

                                                                                                        12

                                                                                                        13
TUCKER ELLIS LLP




                                                                                                        14

                                                                                                        15

                                                                                                        16

                                                                                                        17

                                                                                                        18

                                                                                                        19

                                                                                                        20

                                                                                                        21

                                                                                                        22

                                                                                                        23

                                                                                                        24

                                                                                                        25

                                                                                                        26

                                                                                                        27

                                                                                                        28

                                                                                                                                                        2
                                                                                                               DEFENDANT ALIPH BRANDS, LLC’S DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS
                                                                                                             1427117.1
                                                                                                                         Case 4:17-cv-01675-JST Document 124 Filed 03/28/19 Page 3 of 3



                                                                                                         1                                     CERTIFICATE OF SERVICE
                                                                                                         2
                                                                                                                     I hereby certify that on March 28, 2019, a copy of the foregoing DEFENDANT ALIPH
                                                                                                         3   BRANDS, LLC’S DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR
                                                                                                             PERSONS PURSUANT TO LOCAL RULE 3-15 was filed electronically. Notice of this
                                                                                                         4   filing will be sent to all parties by operation of the Court’s electronic filing system. Parties may
                                                                                                             access this filing through the Court’s system.
                                                                                                         5

                                                                                                         6

                                                                                                         7
                                                                                                                                                                /s/ Ronie M. Schmelz
                                                                                                         8
                                                                                                                                                                Ronie M. Schmelz (130798)
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9                                                      Tucker Ellis LLP
                                                                                                                                                                515 South Flower Street
                                                                                                        10                                                      Forty-Second Floor
                                                                                                                                                                Los Angeles, CA 90071
                                                                                                        11
                                                                                                                                                                Telephone: 213.430.3375
                                                                                                        12                                                      Facsimile: 213.430.3409
                                                                                                                                                                E-mail: ronie.schmelz@tuckerellis.com
TUCKER ELLIS LLP




                                                                                                        13                                                      Attorney[s] for Defendant Aliph Brands, LLC
                                                                                                        14

                                                                                                        15

                                                                                                        16

                                                                                                        17

                                                                                                        18

                                                                                                        19
                                                                                                        20

                                                                                                        21

                                                                                                        22

                                                                                                        23

                                                                                                        24

                                                                                                        25

                                                                                                        26

                                                                                                        27

                                                                                                        28


                                                                                                             1427117.1
